F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            JAN 30 2002
                              FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    JIU DONG,

                Petitioner,

    v.                                                    No. 01-9548
                                                     (BIA No. A77 293 813)
    JOHN ASHCROFT, U.S. Attorney                      (Petition for Review)
    General; IMMIGRATION &
    NATURALIZATION SERVICE,

                Respondents.


                              ORDER AND JUDGMENT *


Before HENRY, BRISCOE, and MURPHY, Circuit Judges.




         After examining the petition for review and related materials, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Petitioner seeks review of the decision of the Board of Immigration

Appeals dismissing his appeal of the immigration judge’s order of deportation.

In addition, petitioner seeks a stay of removal during the pendency of proceedings

before this court. Our initial review of the materials filed by petitioner caused us

to question our jurisdiction because the petition for review did not appear to be

either timely filed under 8 U.S.C. § 1252(b)(1) or filed in the correct circuit under

8 U.S.C. § 1252(b)(2). See Kennedy v. Lubar, 273 F.3d 1293, 1301 (10th Cir.

2001) (“We have routinely recognized our ability to raise the question of

appellate jurisdiction sua sponte . . . .”). Accordingly, on December 26, 2001,

we issued an order directing petitioner to show cause why the petition for review

should not be dismissed for lack of jurisdiction. The time for response has since

passed, and petitioner has not responded to the show cause order.

      We, therefore, DISMISS the petition for review for lack of jurisdiction and

DENY the motion for stay of removal as moot.


                                       Entered for the Court,



                                       PER CURIAM




                                         -2-